                                  UNITED STATES DIS■uCT couRT
                              WESTEmヾ DIS¶ RICT OF NORTII CAROLINA
                                       ASHEVIII F DⅣ IS10N

UNITED STATES OF A卜 彊LRICA
                                                              DOCttT N0 1:18 CR-92
                  V
                                                              FACTUAL BASIS
JA卜ESEヽ           Lヽ   CALPINE


        NO\Ur COIUES the United statcs of America, by and through R. Andtew l{urray, United
States Attomey for the vcstem District of North carolina, and hereby files this
                                                                                Factual Basis rn
support of the Plea Agreement Eled simultaneously in this matter'

        This Factual Basis is 6led pursuanr to Local Criminal Rule 11.2 and docs not attemPt to set
forth all of the facts known to the united States at this rime. By their signatures below, the parties
expressly agtee thet there is a facnrel basis for the guilry qlea th11 the defcndant will tender pusuant
,o',h. pi."igr..-ent, and that the facts set forth in this Facrual Basis are sufficicnt to establish all of
the elements"of the crime. The parties agree not to ob,ect to or othern'ise contradict the facts
                                                                                                        set

fonh in this Factual Basis.

         UPonaccePtanceoftheplea'theUnitedStatesmaYsubmitrotheProbationof6cea
..Statemeit of Reliant Conduct" p.r..,rar,t to I-ocal Cdminal Rulc 32.4. The defendant may submit
                                                                     "statement of Relevant Conducc'
[.rt i, ,rot required to submit) a i.rpo.rr. to the Govemment's    agrec that this Factual Basis docs not
ithir, ...,.r, d"v. ofits submission. The panies understand    and
necessadly rep..serrt all conduct televant to sentcncing. The panies agree that tty h1":
                                                                                              the right to
obj.ct to ia.t. set forth in the prcsentence report thet arc-not contained in this Factud Basis. Either
p"rq. rrr"y present to the Court additional relevant facts that do not contradict facts set fonh in rhis
Facrual Basis.

             1.   At all relevant rimcs, J.\Ir{ES E. MACALPINE, a residcnt of Buncombe county, was
the owncr/operetor of 'James E. IViacAlpinc, DDS," an orthodontic practice located
                                                                                           in Buncombe
County, within the Vrestem Disuicr of North Carolina.    I\TACALPINE    reccivcd  his license to pracricc
in the Statc ofNonh Carolina in 1975, and he has operatcd as an orthodonrist   in North   Carolina  since

at least as early as 1992. At all relevant times,II{ACALPINE's orthodontic practice generated
                                                                                                  taxable
income   .




             2.IUACALPINE 6led U.S. Individual Income Tax Rerums (or "Forms 10'10')-as
requircd by federal law-for tax years 1991 through 1995,_and peid most of the associated federal
i.r--. t *... I{owever, MACALPINE failed to file fedcral tax renrms for tax years 1996 and 1997 '
In 2000, the Intcmal Revenue Serfice ("IRS',) performed an examination using the available
documents for those ta-x years and assessed taxes against MACALPINE'

             3.        MACALPINE aiso failed to 6le federal   ta-r returns   for tax years 1998, 1999, and 2000'




     Case 1:18-cr-00092-MR-WCM Document 44 Filed 01/30/19 Page 1 of 6
       4.       In late 2001, N{,{CALPINE pleaded guilry in District Court for the State of Nonh
Carolina to five misdemeanor counts of failiog to file or pay his North Carolina state income taxes for
tax years 1996 through 2000. As a pan of the judgment, the state court ordered MACALPINE to 6le
state and federal tax renrms for the missing years and to Pay thc taxes'

        5.     In connection with that conviction, in or about November or December of            2001,
MACALPINE therefore 6led federal Forms 10'10 for tax years 1996, 1997,1998, 1999, and 2000,
which he had preriously failed to file. However, he did not Pay the fedenl income taxes he self-
assesscd fot those ycars.

        6.      For examPle, when MACALPINE 6led his bclated Form 1040 for 1999, he self-
assessed approximatcly $39p64 in taxcs due and owing. The Defendant made no payments when he
6lcd his 19i9 retum and, over rhe years, his balance due accnrcd additional pendties and interest. As
of october 15,2018, his bdance due for 1999, discounting levies aod other paymeots apPlied by the
IRS, had grown to $127,757.66.

        7.     Similarly, whcn thc Defen&nt 6lcd his belated Form 10-10 for 2000, he self-assessed
approrimately $38,558 in taxes due and owing. The Defeodant made no payments wlen he filed his
2bb0 retum .nd, ov€r the years, his balancC due accrucd additiond pcndties and interest. As of
October 15, 2018, his balance due for 2000 had grown ro $131272.24'

        8.     In or around November of2002, rvhile hc was on supervision in conncction with his
North Carolina convictions, the Defendant 6led a Form 10'l() for 2001 and sclf-assessed
approximately $26,393 in taxes due and owing. That year, thc Defendant timely paid his taxes.

        g.      In contrast, in or around December of 2003, rvhile he was on supen'ision in
connection with his North Carolina convictions, the Defendant 6led a Form 1040 for 2002. For that
year, the Defendant sclf-asscssed approximately $20,106 in tarts due and owing, substantially lo:r'cr
ihar, *h"t he had sclf-asscssed for the preceding years. Thc IRS selected MACALPINET 200.2 rex
retum for audit io 2005.

        10. Vhen       the Revenue Agent (LA) assigncd to conduct the examination               of   the
Defendant's 2002 tax retum attempted to make contact with the Defendant and to make requcsts for
books and records to substantiare the Defendant's cleimed deductions, the Defcndant failed to meet
with him or to produce any documentadon. Vrhen the RA issued summonses to financid institutions,
the Defendani moved to quash those summons, and the United States District Court repeatedly
dismissed his motions to quash and denied his motions to reconsidcr. In March of 2006, while
dismissing MACALPINE's second such modon to quash,. United States Disuict Judge found that
MACALPINET repcated court Elings could only be understood as an effort to harass IRS personnel,
and advised MACALPINE that sanctions could result from any such conduct in thc furure.

        11.     After receir-ing that order from the Linited Statcs District Court and thereby being put
on nodce of the consequences of harassing IRS pcrsonnel, MACALPINE began to inundate IRS
personnel-both the M working the examination for 2oo2 and Revenue officen (Ros) working
iollections for I{ACALPINE's existing tax debts-with legally unfounded and factually inaccurate




     Case 1:18-cr-00092-MR-WCM Document 44 Filed 01/30/19 Page 2 of 6
correspondence. In early May of 2006, MACALPINE sent sereral IRS personnel a "Dedaration of
Political Intentions" in which he purported to revoke his own U.S. citizenship, suggesting that it meant
he no longer owed ta-rcs for years in which he himself had previously declared that he did owe taxes.

        12.    The cleims N{ACALPINE made lacked lcgal suppon. IRS personnel responded to
MACALPINET arguments by providing him rvith resources explaining that his arguments w'cre
wrong and that the IRS considered them to be "frivolous." At the same time, the IRS prorided
MACALPINE with publications oudining the consequences for continued obstructionism, induding
potcntid criminal prosecution.

         13. Despite those various noticcs, in mid-2006 and eady 2007, MACALPINE sent several
IRS personnel a long 6ling tidcd as a "Constructive Noticc," in which he made more of the same
variety ofarguments. N{ACALPINE continued in this manner, responding to every advisement by the
IRS that it considered his filinp to be frirolous and obstructive, and that thcy would lead to civil and
criminal consqcucnces, with yet another round of the same sort of 6lings. MACALPINET filings
included, for example, an "amended" tax retum for a number of tax years in qrhich IU.ACALPINE
appeared to claim he was not subjcct to the tax laws bccause his "domicilc" vas "hearen," while on
thc seme page listing his "current address" as being a condomioium in Ashsville, North Carolina.

        14.    LLACALPINE knew that he ou'ed income taxcs ro the IRS *'hen he engaged in at least
some of these actil.ities. In recorded conversations with an undercover agent, in 2016, Ir'f-ACALPINE
admitted that thc objective of his Elings was to irritatc or annoy IRS penonnel, slouing down their
proccss so much that they would leave hirn alone . MACALPINE was successftrl in slowing, hindering
and impeding the progress of IRS examination and collcction acdvities against h.im, but he was not
successfr in his efforts to harass the IRS into abandoning his casc altogcther.

        15.     L'ltimately, because I\{ACALPINE failcd to provide any substantiation rvhatsoever
during the RA's examination for tax year 2002, the RA disallowed all of MACALPINE's claimed
business cxpenses for that year, assessing an additional $62,189 io taxes. Vith interest and penalties,
that unpaid balance reached approximatclv $179,019 by October 15, 2018.

         16. The RA next opened examinations for IUACALPINE's ax years 2003 and 2004.
I\,{ACALPINE had filed t:rx returns for both years, self-assessing just $7,590 in taxes for 2003, and
self-assessing $33,046 in taxes for 2004.

          17 .   Again, when the RA conducting the examination attempted to make contact with
II{ACALPINE to go over the basis for his claimed dcduccions and to cvaluate MACALPINE's books
and records, I\IACALPINE failed to meet with him or to produce any documentation, instead dodging
appointments and inundating the IRS and other federal agencies, such as Health & Human Senices,
urith frivolous 6linp of the npe that he had already been wemed, tepeatedly, would lead to sanctions.
Again, thc RA disallowed MACALPINE's claimed business expense deductions for 2003 ar,d 2004.
As of October 15,2018, the Defendant owed approximatcly $202,623.89 for 2003 and approximately
$293,?7 4.11 for 2004.




      Case 1:18-cr-00092-MR-WCM Document 44 Filed 01/30/19 Page 3 of 6
        18.     The Defendant did not file tax rctums for 2005 and 2006. However, during each of
those years, the Defcndant reported subsuntial oet income to financid instirutions from which he
was seeking loans and/or othcr personal bcne6ts. Moreover, while the Dcfendanr had begun
representing to the IRS during the same time period that hc had no social security number, had no
aipayer identiEcation number, u'as not a U.S' citizcn, and more, he regularly represented the opposite
to banks, uoder penaltl of pcriurl, when he was seeking access to financial benehts. The IRS
conducted exeminations for 2005 and 2006 and asscsscd additional te-xes due and owinS'

        19.    Ultimatcly, n 2014, the United States District Court entered a ludgment that
MACALPINE owcd the IRS additional taxcs, int€rest and penalties in thc aggregate amount of
approximately $1,962,354.11 for tax yeats 1999,2O0f.,2n2,20f3,2004,2A05, and 2006.

        20.      The panies agree that the tex loss for all relevant conduct in this case, for guiddines
purposes, is at least $1,500,000, but less than $3,500,000.

        21.     Throughout the pcriod of 2000 through 2017, in addition to the foregoing affrrmative
acts of evasion described above, the Defcndant dso engeged in the following affirmative acts for the
purpose of evading the Paymcnt of the taxes due and owing. For example:

            a.   In June of 2011, the IRS bcgan to lert MACALPINE's First Citizens bank account'
                 which he had been using as the recciving account for credit card Payments associated
                 with his orthodontic practice, with lcvies for his various tax debts. Within a few w'eeks,
                 MACALPINE: (1) transferred a considerable sum of cash to an RBC account in the
                 name of a nominee, "Daylight Foundation Services," where the IRS thereafter had
                 more difEculty Frnding the money because it was not in his name, and (2) shifted his
                 practice's crcdit card deposit actir"ity to an account at SunTrust where had preriously
                 opened an account under an inaccuratc socid securiq' numbct, which made it more
                 difficult for the IRS to locate that account.

            b.   In October of 2014, in resPonse to an IRS lcrl issued to First Data, the credit card
                 processor for N{.ACALPINE's practice, MACALPINE terminated his relationship
                 with First Data and ceased using a crcdit card processor until he could shift his deposir
                 actir-iry, in January, to a new Processor as-yct unknown to the IRS.

            c.    In January 2015, in response ro the IRS locating and lerying the SunTrust account
                 referenced above, IvIACALPINE shifted his deposit activity to an account at Self-Help
                 Credit Union.

       22.      NL.{CALPINE has tcstified, under oath, that these actions were takcn for the purpose
of avoiding his tax debrs. I{-ACALPINE was aware of his tax debts, prior to thc initiation of crimind
charges, when he engagcd in at least some of the foregoing affirmative actions.

        23.   I{-ACALPINE's actions as described above were voluntary, knowing, ddiberate, and
witl6rl, and wete not commined by mistake, accidcnt, a;ndf or for another innoccnt reason.
I,IACALPINE admits to being guilty of the offensc charged in Count One.




      Case 1:18-cr-00092-MR-WCM Document 44 Filed 01/30/19 Page 4 of 6
          ヽlUtttAヽ・
          ‐ SA




ASSISTANT UNITED S■ ヽIESAΠ ORNEY




    Case 1:18-cr-00092-MR-WCM Document 44 Filed 01/30/19 Page 5 of 6
                      Defendent and Counsel Signarure and Acknowledgment

        I hare read this Facrual Basis and the Bill of Indictment in this case, and have discussed rhem
with the defendant. Based on those discussions, I am satisfied that the defendanr undeistands rhe
Factual Basis and the Bill of Indictment. I hereby ceni$' that the defendant does not dispute this
Factud Basis.


                                                                       DATED=Z2:Zし リ
                                                                                   ノ7
Robert E. Nunlcy, Attomey for Defen


                CCrd,that l do not dlsputc tllls Facmd Basls


                                                                                    ‐
                                                                                    ミツ‐
                                                                       DAlED:′               ￨




                                                  6




      Case 1:18-cr-00092-MR-WCM Document 44 Filed 01/30/19 Page 6 of 6
